ORDER
PAUL KELLY, JR., Circuit Judge.
Appellee Qwest Communications International Inc.’s petition1 for panel rehearing is denied by the panel. Judge Briscoe would grant panel rehearing for the reasons stated in her dissent. Judge Baldock would grant panel rehearing to hold that once appellants demonstrate plain legal prejudice as to one provision of the settlement agreement, they have standing to object to all of the agreement’s provisions. Judge Baldock continues to concur in the result of the panel opinion. Because neither Judge Briscoe’s dissent, nor Judge Baldock’s view of standing commands a panel majority, the petition for panel rehearing is denied.
The suggestion for en banc rehearing was transmitted to all judges of the court who are in regular active service. No poll on the suggestion was requested and the suggestion is therefore denied.

. Lead Plaintiffs-Appellees New England Health Care Employees Pension Fund, et al. have joined in the petition for panel rehearing and the petition for rehearing en banc.